In my opinion, the thorough and well-considered opinion of the trial court correctly handles all issues raised by the separate assignments of error of the two appellants.
Generally, the trial court's opinion is based upon the Ohio Supreme Court case of Wood v. Shepard (1988), 38 Ohio St. 3d 86,526 N.E.2d 1089. In my opinion, the trial court correctly perceived and applied that precedent.
It is to be pointed out that counsel for Nationwide, with commendable professional candor, concludes the second assignment of error with the statement, "The case of Wood v. Shepard,38 Ohio St. 3d 86 [526 N.E.2d 1089] (1988), should be reconsidered and reversed."
In my opinion, the trial court in its thirteen-page opinion adequately sets forth the facts and analyzed the issues. Whether or not Wood v. Shepard, supra, should be reconsidered and reversed is a decision for the Ohio Supreme Court and not for an intermediate court of appeals. *Page 800